DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 4 and 7.
Pending: 1-10.
IDS
Applicant’s IDS(s) submitted on 03/04/2020 and 10/19/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) * is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by * ().

Claim(s) * is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by * ().

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by ELEFTHERIOU (US 10217046 B2).

Re: Independent Claim 1, ELEFTHERIOU discloses a neuron circuit (ELEFTHERIOU col. 1, ll. 12-15), comprising: 
a memristor (ELEFTHERIOU Fig. 2: 14 and col. 12, ll. 32-36), 
generating a pulse train having an oscillation frequency when an applied voltage exceeds a predetermined threshold (ELEFTHERIOU Fig. 6 and at least col. 7, ll. 50-65 disclose generating spike or pulse train signal by spike generator 43 when switch So is triggered due to exceeding a threshold Vth); and 
an integrator, connected in parallel to the memristor for receiving and accumulating input pulses transmitted by a previous layer network at different times, and driving the memristor to transmit the pulse train to a next layer network when a voltage of the accumulated input pulses exceeds the predetermined threshold (ELEFTHERIOU Fig. 6: 28 in parallel with 20 and at least col. 7, ll. 50-65 disclose generating spike or pulse train signal by spike generator 43 when switch So is triggered due to exceeding a threshold Vth; See also col. 8, ll. 16-43 providing operational details of neuron circuit.).

Re: Independent Claim 4, ELEFTHERIOU discloses a neuron circuit (ELEFTHERIOU col. 1, ll. 12-15), comprising: 
a memristor (ELEFTHERIOU Fig. 2: 14 and col. 12, ll. 32-36), 
generating a pulse train having an oscillation frequency when an applied voltage exceeds a predetermined threshold (ELEFTHERIOU Fig. 6 and at least col. 7, ll. 50-65 disclose generating spike or pulse train signal by spike generator 43 when switch So is triggered due to exceeding a threshold Vth); and 
a current-voltage converter, connected in parallel to the memristor for receiving an input pulse transmitted by a previous layer network, and driving the memristor to transmit the pulse train to a next layer network when a voltage of the input pulse exceeds the predetermined threshold (ELEFTHERIOU Fig. 6: 28 in parallel with 20 and at least col. 7, ll. 50-65 disclose generating spike or pulse train signal by spike generator 43 when switch So is triggered due to exceeding a threshold Vth; Common current flowing thru 20 and 26 get converted to voltage by 26 that eventually gets applied to the integrator 28; See also col. 8, ll. 16-43 providing operational details of neuron circuit.).

Re: Claim(s) 2 and 5, ELEFTHERIOU disclose(s) all the limitations of claims 1 and 4 on which these claims depend. ELEFTHERIOU further discloses:
wherein a frequency of the pulse train is related to an operating energy of the memristor (ELEFTHERIOU Fig. 11 and col. 10, ll. 3-14).

Re: Claim(s) 3 and 6, ELEFTHERIOU disclose(s) all the limitations of claims 1 and 4 on which these claims depend. ELEFTHERIOU further discloses:
wherein the memristor comprises a magnetoresistive random access memory (MRAM), a variable resistive random access memory (RRAM) or a phase-change memory (PCM) (e.g. ELEFTHERIOU Fig. 3 and col. 4, ll. 51-57).
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over ELEFTHERIOU (US 10217046 B2) in view of SUDA (US 20180260696 A1).

Re: Independent Claim 7, ELEFTHERIOU discloses an artificial neural network chip (ELEFTHERIOU Abstract and at least col. 1, ll. 12-15) , comprising:



a memristor (ELEFTHERIOU Fig. 2: 14 and col. 12, ll. 32-36),
 generating a pulse train having an oscillation frequency when an applied voltage exceeds a predetermined threshold (ELEFTHERIOU Fig. 6 and at least col. 7, ll. 50-65 disclose generating spike or pulse train signal by spike generator 43 when switch So is triggered due to exceeding a threshold Vth); and
an integrator, connected in parallel to the memristor for receiving and accumulating input pulses input by a previous layer network through the input terminal and passed through the synaptic element, and driving the memristor to transmit the pulse train to a next layer network when a voltage of the accumulated input pulses exceeds the predetermined threshold (ELEFTHERIOU Fig. 6: 28 in parallel with 20 and at least col. 7, ll. 50-65 disclose generating spike or pulse train signal by spike generator 43 when switch So is triggered due to exceeding a threshold Vth; See also col. 8, ll. 16-43 providing operational details of neuron circuit.).
ELEFTHERIOU is silent regarding the strike thru limitations indicated up above.
SUDA in related art discloses:
a synapse array, comprising n*m synapse elements respectively connecting a plurality of input terminals and a plurality of output terminals, wherein the synapse elements in the same row are connected to the same input terminal, the synapse elements in the same column are connected to the same output terminal, and n and m are positive integers (SUDA Figs. 16-17 and at least ¶ [0129]);
a plurality of neuron circuits, an input terminal of each of the neuron circuits is connected to one of the output terminals (SUDA Fig. 6 and ¶ [0084]); and
a control circuit, respectively connected to the input terminals and output terminals of the neuron circuits for adjusting a weight of each of the synapse elements, and monitoring a pulse train transmitted by each of the neuron circuits (SUDA Fig. 16, 1610, 1612 and ¶ [0132]).
SUDA in particular disclose architectural details of a spiking neural network. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the learnings of SUDA to the memory storage devices taught by ELEFTHERIOU for the purpose of providing a hardware-based spiking neural network, and in particular to CEM-based neuron circuits for a spiking neural network (see e.g., SUDA ¶ [0001]).

Re: Claim 8, ELEFTHERIOU and SUDA discloses all the limitations of claim 7 on which this claim depends. They further disclose:
wherein the integrator is realized by a current-voltage converter, and drives the memristor to transmit the pulse train to the next layer network when a voltage of the input pulses input by the previous layer network through the input terminal and passed through the synaptic element exceeds the predetermined threshold (SUDA Fig. 4 and ¶ [0074], where C performs current to voltage conversion).

Re: Claim 9, ELEFTHERIOU and SUDA discloses all the limitations of claim 7 on which this claim depends. They further disclose:
wherein the synapse elements are realized by memristors (ELEFTHERIOU col. 12, ll. 32-36).

Re: Claim 10, ELEFTHERIOU and SUDA discloses all the limitations of claim 7 on which this claim depends. They further disclose:
wherein the memristor comprises a magnetoresistive random access memory, a variable resistive random access memory or a phase-change memory (e.g. ELEFTHERIOU Fig. 3 and col. 4, ll. 51-57).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
ELEFTHERIOU’404 (US 20170270404 A1) Discloses an artificial neuron apparatus that includes a resistive memory cell connected in an input circuit having a neuron input, for receiving neuron input signals, and a current source for supplying a read current to the cell. The input circuit is selectively configurable in response to a set of control signals, defining alternating read and write phases of operation, to apply the read current to the cell during the read phase and to apply a programming current to the cell, for programming cell resistance, on receipt of a neuron input signal during the write phase. The cell resistance is progressively changed from a first state to a second state in response to successive neuron input signals. The apparatus further includes an output circuit comprising a neuron output and a digital latch which is connected to the input circuit for receiving a measurement signal dependent on cell resistance.
MIAO (CN 104916312 A) discloses an operational amplifier-based memristor programmable circuit and operation method thereof, the programming circuit comprising: a resistance change element, an operational amplifier, a pulse switch and a first resistor; the inverting input end of the operational amplifier input end of the programmable circuit, one end connected with the resistance-variable element, the other end of the resistance change element is connected to one end of the pulse switch, and connected with one end of the first resistor, and the other end of the first resistor is used as the output end of the programmable circuit, and connected with the output end of the operational amplifier; the other end of the pulse switch as a pulse input end, the in-phase input end of operational amplifier is grounded. The invention uses the threshold voltage property of the variable resistance element, by changing the resistance value of the variable resistance element to change the performance of the circuit, can be applied to many kinds of existing variable-resistance element programming circuit, and use device is few, operation is simple, it saves the power consumption and time and improves the working efficiency of the circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov